Citation Nr: 0533900	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center & Regional 
Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1967 to 
September 1969.  He served for approximately one-year in the 
Republic of Vietnam for which he was awarded the Combat 
Infantryman's Badge, among others.  He died in December 2002, 
and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In April 2005, the Board 
remanded the appeal for additional evidentiary development 
which has been completed in full.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The claims folder has subsequently been 
transferred to the RO in Wichita, Kansas.  The appeal is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran, who had active service in the Republic of 
Vietnam, died in December 2002, 33 years after service, at 
age 54, from metastatic pancreatic cancer, which had onset 
three months before his death.

3.  Metastatic pancreatic cancer was not caused, and may not 
be presumed to have been caused by herbicide (Agent Orange) 
exposure.  

4.  At the time of his death, the veteran had been granted 
service connection for PTSD, with secondary depression, with 
a 50 percent evaluation, and for a shell fragment wound scar 
with a 10 percent evaluation, and these service-connected 
disabilities did not cause or hasten the veteran's death.  

5.  The veteran did not have Type II diabetes mellitus at any 
time.   

6.  The veteran's pancreatic cancer metastasized to his 
liver, and his impaired liver function resulted in high blood 
sugar laboratory values which might otherwise have been 
consistent with a finding of Type II diabetes mellitus, but 
the veteran died from metastatic pancreatic cancer, not high 
blood sugar or diabetes mellitus Type II.  

7.  A preponderance of the evidence on file is against a 
finding that the veteran's death from metastatic pancreatic 
cancer was proximately related to service, service herbicide 
exposure, or to a service-connected disability.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 1310, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the appellant in 
this case was provided VCAA notice in March and August 2003, 
and May 2005.  Collectively, these formal notices informed 
her of the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and requested she submit any relevant 
evidence in her possession.  All known and available records 
relevant to the appeal have been collected for review, 
including both private and VA treatment records.  The 
appellant submitted private medical statements and medical 
journal articles in support of her claim.  The veteran's 
claims folder was referred to a VA endocrinologist for review 
and the production of an opinion consistent with the duty to 
assist at 38 U.S.C.A. § 5103A (b).  The appellant has been 
provided all of the laws and regulations relevant to her 
claim in multiple statements of the case.  The Board finds 
that VCAA has been satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases, including diabetes mellitus 
and endocrinopathies, which are shown to have become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Subject to the rebuttable presumption statute at § 1113, a 
list of specified diseases may be granted service connection 
on a presumptive basis to any individual who had active 
military service in the Republic of Vietnam, with presumed 
exposure to herbicide agents (Agent Orange).  The specific 
listing of diseases which are presumed to be related to 
herbicide exposure include respiratory cancers of the lungs, 
bronchus, larynx or trachea, but not pancreatic cancer, and 
also includes Type II diabetes mellitus.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to active military duty either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107.

Analysis:  At the time of the veteran's death, he was in 
receipt of awards of service connection for post-traumatic 
stress disorder (PTSD), with secondary depression, with a 
50 percent evaluation, in effect from January 2001.  He was 
also in receipt of service connection for a shell fragment 
wound of the left posterior chest with a 10 percent 
evaluation, effective from January 2001.  

During the veteran's military service, it is clear that he 
served for approximately one year in the Republic of Vietnam.  
For the purposes of establishing service connection for 
disability or death resulting from exposure to herbicide 
agents, including a presumption of service connection for 
certain diseases, the veteran is presumed to have been 
actually exposed to herbicide agents during such service.  
38 U.S.C.A. § 1116(f).  

Private medical records reveal that in or around September 
2002, the veteran was diagnosed as having metastatic 
pancreatic cancer.  These private treatment records reveal 
that the veteran was provided significant treatment, surgery, 
chemotherapy, and evaluation for his pancreatic cancer.  
These records note that the veteran had quit smoking about 
six months earlier, and that he had previously used tobacco 
for 35 to 40 years, one to two packs per day.  These records 
also reveal that the veteran's cancer initiated with his 
pancreas and then metastasized to his liver.  At the time of 
discovery, cancer of both the pancreas and liver was present.  
Routine laboratory studies taken during this treatment 
revealed elevated blood sugar values.  

The veteran's initial office visit with the private Central 
Care Cancer Center in October 2002 contains a clear clinical 
history of no prior diagnosis or finding of diabetes mellitus 
or thyroid disease.  This finding/notation is repeated on 
multiple occasions in these records.  

Despite obviously intensive medical care and treatment, the 
veteran died in December 2002, and the death certificate 
lists the sole and immediate cause of his death as metastatic 
pancreatic cancer, with an interval between onset of the 
disease and death of three months.  

In support of her claim for service connection for the cause 
of the veteran's death, the appellant and representative 
submitted multiple medical journal articles.  One of these 
articles included a discussion of multiple studies which 
apparently revealed a link between PCBs and/or dioxin 
exposure and pancreatic cancer.  These studies were mostly 
statistical analyses of increased rates of cancer in 
individuals having certain exposures.  These studies did not 
clearly indicate whether the Vietnam herbicide of Agent 
Orange constituted a PCB or a dioxin as included for 
evaluation in these case studies.

The appellant also submitted a June 2003 report to the 
Secretary of VA on behalf of multiple Veterans Service 
Organizations arguing that a significant listing of diseases 
and cancers were reasonably attributable to Agent Orange 
herbicide exposure in Vietnam, and included the argument that 
pancreatic cancer should be presumed to be related to such 
exposure.

Also submitted was a medical article discussing the 
relationship between diabetes and pancreatic cancer.  This 
article noted that about 80 percent of pancreatic cancer 
patients had glucose intolerance or "frank" diabetes.  It was 
noted both that pancreatic cancer caused the associated 
diabetes, and that conditions associated with diabetes 
promoted the development of pancreatic cancer.  It was 
therein noted that 71 percent of glucose intolerance found in 
pancreatic cancer patients was "unknown before the cancer 
[was] diagnosed."  Several studies had demonstrated that 
diabetes in pancreatic cancer patients was characterized by 
peripheral insulin resistance.  It was also noted that in 
patients with Type II diabetes (non-insulin-dependent 
diabetes), the pancreas was generally exposed to substantial 
hyperinsulinemia for years, suggesting that insulin may be 
involved in the association between "long-standing diabetes 
and pancreatic cancer."  

Also in support of her claim, the veteran submitted a 
September 2003 statement from a doctor certified in family 
practice who wrote that he found after a review of the 
medical records that the veteran suffered from moderate 
hyperglycemia caused by adult-onset Type II diabetes 
mellitus.  He based this finding on the fact that the 
veteran's laboratory values and blood sugars were always in 
the 150/200 range.  

In April 2004, the veteran's claims folder and electronic 
medical records were thoroughly reviewed by a registered 
nurse (RN,MSN), for the production of an opinion.  The nurse 
wrote that in September 2002, the veteran was hospitalized 
with jaundice and diagnosed with metastatic pancreatic 
biliary adenocarcinoma with multiple liver metastases and 
obstructive jaundice.  At admission, his serum glucose level 
of 113 mg/dl, was not a value which met the diagnostic 
glycemic levels, either fasting or nonfasting, for diabetes.  
Hemoglobin A1C of 4.8 percent on that date also revealed an 
average serum blood sugar over the previous 90 days to be 
essentially normal and a non-diabetic level.  She also 
pointed out that the private medical records covering the 
veteran's initial treatment for pancreatic cancer clearly 
reported no prior history of diabetes mellitus or thyroid 
disease.  She wrote that the principal risk factors for 
pancreatic cancer were cigarette smoking, chronic 
pancreatitis, and a familial genetic transmission.  The 
veteran was known to be an 80-pack-year smoker when diagnosed 
with pre-cancerous lesions on his vocal chords in July 2001.  
The veteran also had reported a family medical history 
positive for pancreatic cancer (maternal grandfather) and 
lung cancer (father).  This nurse wrote that the available 
records were absent for any evidence of impaired glucose 
tolerance until the veteran was in an advanced stage of 
terminal cancer, at which point his obstructed pancreas was 
unable to secrete insulin and injections became necessary.  
She wrote that there was absolutely no evidence that the 
veteran had Type II diabetes, but rather that he required 
insulin supplementation during the final two months of his 
life to replace that which his diseased pancreas could no 
longer produce.  She wrote that diabetes (high blood sugar) 
developed as a consequence of his terminal cancer, not the 
reverse.  

In May 2005, the veteran's entire medical history and claims 
folder were referred to a VA endocrinologist for review and 
the production of an opinion consistent with VCAA.  After 
review of the record, this VA endocrinologist stated that he 
did not believe that a diagnosis of diabetes mellitus had 
been proven.  He wrote that even if diabetes had occurred, it 
did not likely contribute to the veteran's death.  The 
historical record showed no abnormal findings for blood sugar 
at any time before 2002.  A random glucose of 118 in May 2001 
would not meet the criteria for diabetes if it had been a 
fasting sugar, but a random sugar at this level could 
expected to be high in an individual without diabetes had the 
individual consumed any calories within one to three hours 
prior to the blood sample.  The VA endocrinologist wrote that 
once the veteran's pancreatic cancer was discovered, it was 
clearly associated with weight loss, cholangitis, and gram-
negative sepsis.  Sugars ranged from 65 to 202, but in the 
face of his debilitating disease process and expected counter 
regulatory response to the stress of infection (raising 
glucose levels), it would not be unusual to see high blood 
sugars and increased sensitivity to insulin secondary to 
reduced liver stores of glycogen and impaired liver 
glyconeogenesis secondary to a severe liver disease, even in 
an individual with no impaired glucose tolerance prior to the 
severe illness.  Given the evidence on file, this VA 
endocrinologist reported that he would not make a diagnosis 
of Type II diabetes mellitus, and stated that it would not be 
a contributing factor toward the veteran's death, whether the 
diagnosis was establish or not, given the short-term duration 
and lack of symptomatic hyperglycemia.  

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  First, it is certainly clear that there is 
no evidence demonstrating, nor any argument from the 
appellant, that the veteran had pancreatic cancer at any time 
during or within one year after he was separated from service 
in 1969.  Pancreatic cancer was first diagnosed in September 
2002, 33 years after the veteran was separated from service.  

Second, pancreatic cancer is not one of the specified 
diseases as recognized in VA laws and regulations as being 
presumptively attributable to herbicide exposure.  The 
cancers recognized in those laws and regulations are 
respiratory cancers of the lung, bronchus, larynx or trachea, 
not the pancreas.  Although the appellant submitted medical 
articles and an advocacy article from Veterans Service 
Organizations to the Secretary of VA, which showed a causal 
relationship between pancreatic cancer and exposure to 
dioxins and PCBs, the fact remains that the medical evidence 
considered by Congress and VA at the time that 
38 U.S.C.A. § 1116 was enacted was apparently not persuasive 
in this regard.  To the extent that these articles tend to 
show any causal relationship between herbicide exposure and 
pancreatic cancer, that argument is not fact specific to the 
veteran's case and are not persuasive upon clinical review of 
the veteran's actual medical history.  

Moreover, it is noteworthy that several points made in these 
medical articles are not supportive of the appellant's claim, 
but are consistent with the medical opinions provided by 
clinicians who reviewed the specific facts of this case.  
One, that 71 percent of glucose intolerance found in 
pancreatic cancer patients was "unknown before the cancer 
[was] diagnosed."  Two, that for patients with Type II 
diabetes, the pancreas was generally exposed to substantial 
hyperinsulinemia "for years," suggesting a relationship 
between "long-standing diabetes and pancreatic cancer."  The 
veteran certainly had no finding or diagnosis of diabetes or 
chronic high blood sugar at any time prior to the onset of 
his pancreatic cancer. 

A preponderance of the evidence on file is against a finding 
that the veteran manifested Type II diabetes mellitus during 
his lifetime.  No such finding was made in any of the 
veteran's medical treatment records, and it is clear that 
those records consistently note the veteran had no prior 
history of diabetes of any type.  Although the appellant 
submitted a statement from a family practitioner physician 
who said that it was his opinion that the veteran did have 
adult-onset Type II diabetes mellitus, this finding was 
apparently only based upon his reading of the acknowledged 
high blood sugar values during the veteran's terminal 
hospitalization.  This family practitioner's statement is 
clearly outweighed by the record reviews and clinical 
opinions submitted by both the VA registered nurse and 
trained endocrinologist who each wrote that the veteran did 
not have a valid diagnosis of Type II diabetes mellitus.  
Instead, each of these medical professionals explained that 
the veteran's metastatic cancer of the pancreas and liver 
resulted in an obstructed pancreas which was unable to 
secrete sufficient insulin to require the injection of 
insulin for stabilization.  Each essentially wrote, based 
upon a careful review of the veteran's entire claims folder, 
that it would not be unusual to see high blood sugar values 
for the veteran as a direst result of the impairment of his 
pancreas and liver by his terminal metastatic cancer.  
Moreover, the endocrinologist further stated that Type II 
diabetes would not have been a contributing factor toward the 
veteran's death, given the short-term duration and lack of 
symptomatic hyperglycemia.  Indeed, the certificate of death 
only lists metastatic pancreatic cancer as a cause of death, 
and none of the terminal hospitalization records resulted in 
a finding of Type II diabetes as a causal contributing 
factor.

Accordingly, although the veteran physically served in the 
Republic of Vietnam, and any later onset of Type II diabetes 
mellitus would have been presumptively related to such 
service, in this case the evidence clearly shows that it was 
the veteran's terminal cancer that resulted in high blood 
sugar values, whether or not those values should have 
resulted in an actual diagnosis of Type II diabetes mellitus 
during the final two months of his life.  Under the 
circumstances presented in the clinical history in this case, 
that presumption of service connection would be rebutted by 
competent clinical evidence that any high blood sugar/Type II 
diabetes found was causally attributable to his terminal 
metastatic cancer, rather than to his herbicide exposure 
during service decades earlier in accordance with the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113.  

Finally, whether or not the veteran's high blood sugar values 
in the final two months of his life should or should not have 
resulted in a clinical diagnosis of Type II diabetes 
mellitus, the veteran's death was not caused by diabetes 
mellitus, but was clearly caused by his metastatic pancreatic 
cancer as indicated in the death certificate, and the 
preponderance of the clinical evidence on file, as that 
evidence has been reviewed and interpreted by clinical 
professionals.  

The Board notes that the April 2004 statement from the VA 
registered nurse notes that the principal risk factors for 
pancreatic cancer are cigarette smoking, chronic 
pancreatitis, and familial genetic transmission.  She pointed 
out that the veteran was clearly documented to have smoked 
cigarettes for many years prior to his death and that he also 
had a positive medical familial history.  To the extent that 
the appellant might wish to pursue a claim for service 
connection for cause of death based upon the effects of 
tobacco products, the Board would point out that, 
notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted of line 
of duty on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during his military service in any claims filed on or after 
July 1998.  38 U.S.C.A. § 1103.  

The veteran died over 30 years after service from pancreatic 
cancer which unfortunately had metastasized prior to its 
discovery.  Pancreatic cancer itself was neither incurred nor 
aggravated during active military service, nor may it be 
presumed to be attributable to exposure to herbicide agents, 
nor is it shown to have been caused as a result of Type II 
diabetes mellitus which can be presumed to be related to 
exposure to herbicide agents.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


